Title: From Thomas Jefferson to Stephen Simpson, 27 October 1824
From: Jefferson, Thomas
To: Simpson, Stephen

Sir Monto  Oct. 27. 24.Your favor of the 20th has been duly recieved. the same request and on the same subject has been made to me by others, more frequently I am sure than the subject merited. but I have uniformly declined any participation in the history of myself. if any public transactions of mine are worth remembering they will be found in the public records and papers; and details which are less known will only be produced to light in the maturity of time when the letters of those who die may be thought by their friends communicable to the world without injury to the writers or to those concerning whom they may be written. I am very thankful to you, Sir, for the kind  expressions  in your letter of approbation of the principles which have guided my public life. a belief that they tended to promote the happiness of man, induced me to act on them, and the same belief welcomes every assurance that they are likely to be continued by those who come after me. when changes of circumstances shall take place which may render changes of principle for the benefit of man, then let such changes take place, and the means yield to the end. accept my respectful salutations, which the labor of writing has obliged me to offer by another pen.Th J.